UNITED STATES of America, Plaintiff-Appellee,

                                                     v.
       Lester Javier GUADAMUZ-SOLIS, a.k.a. Lester Javier Guadamuz-Solio, Defendant-Appellant.

                                               No. 00-11508.

                                      United States Court of Appeals,
                                             Eleventh Circuit.

                                              Nov. 14, 2000.

Appeal from the United States District Court for the Southern District of Florida (No. 99-00337-CR-ASG);
Alan S. Gold, Judge.
Before BARKETT and WILSON, Circuit Judges, and GEORGE, District Judge.*

         PER CURIAM:
         Lester Javier Guadamuz-Solis ("Solis") appeals his sentence of 96 months' imprisonment and 3 years'

supervised release for a conviction for illegal reentry under 8 U.S.C. § 1326(a), (b)(2). He argues that

Apprendi v. New Jersey, --- U.S. ----, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) has called into question the

decision in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998),

which controls this case. Almendarez-Torres remains the law until the Supreme Court determines that

Almendarez-Torres is not controlling precedent. Accordingly, we

         AFFIRM.




   *
    Honorable Lloyd D. George, U.S. District Judge for the District of Nevada, sitting by designation.